PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/645,871
Filing Date: 5 Oct 2012
Appellant(s): Singer et al.



__________________
Matthew W. Siegal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 9, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 7 and 9 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winter (US 6,376,458 B1, cited in a previous Office Action) in view of Skouroumounis et al (Helvetica Chimica Acta, 1996; 79:1095-1109, cited in a previous Office Action).
The instant claims are fragrance preparation comprising a compound of formula (Ia), 

    PNG
    media_image2.png
    105
    175
    media_image2.png
    Greyscale

and a compound of formula (Ib):

    PNG
    media_image3.png
    109
    195
    media_image3.png
    Greyscale
.

Winter teaches a compound of formula (I):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

is useful as a perfuming ingredient for the preparation of perfuming compositions and perfumed products, to which it imparts odor notes of the lily of the valley type (abstract).  The Examiner has construed “a perfuming composition” to be equivalent to “a fragrance preparation,” in view of the definition of a fragrance preparation as defined in the instant specification.  The instant specification defines a fragrance preparation as "a mixture of various substances, which is produced by a prescribed method from the corresponding substances according to a recipe or a formulation; wherein said preparations are produced and used specifically for the purpose of imparting, modifying or intensifying a desired odor impression, usually perceived as pleasant or positive in some other way” (page 13, last paragraph).  
Winter teaches 3-(4-Tert-butyl-1-cyclohexen-1-yl)propanal (herein referred to as Compound B):
Compound B

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

 is a preferred compound; its odor is more floral, more white flower than that of Lilial®; and it is also more powerful than Lilial®, more substantive on the linen, which property presents a 
However, Skouroumounis et al teach 3-(4-isopropylphenyl)-2-methylpropanal (1; cyclamenaldehyde), 3-[4-(tert-butyl)phenyl]-2-methylpropanal (2; Lilial®), and 3-[4-(tert-butyl)-phenyl]-2-methylpropanol (3; Bourgeonal®) are widely used synthetic odorants of the floral class, having the appreciated lily-of-the-valley (‘muguet’) tonality (page 1095, 1st paragraph).  

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

A comparison of Compound 3 and Compound A demonstrate that compounds with either a phenyl ring or a cyclohexen-1-yl ring produce compounds with an odor note of lily of the valley.  A comparison of Compounds 1 and 2, demonstrate that compounds with either an isopropyl or a tert-butyl substituent on the ring moiety produce compounds with an odor note of lily of the valley.   Skouroumounis et al establish that an isopropyl and tert-butyl are interchangeable at the para position on the ring to produce compounds with lily of the valley characteristics.  
It would have been obvious to 1) select compound B as a lead compound, motivated by the fact that this compound is exemplified as a preferred compound for use as a perfuming ingredient for the preparation of perfuming compositions, to which it imparts odor notes of the 

Further MPEP 2144.09, Section III states:  prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious.  In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) (Claimed and prior art compounds were both directed to heterocyclic carbamoyloximino compounds having pesticidal activity.  The only structural difference between the claimed and prior art was that the ring structures of the claimed compounds had two carbon atoms between two sulfur atoms, whereas the prior art ring structures had either one or three carbon atoms between two sulfur atoms.  The court held that although the prior art compounds were not true homologs or isomers of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new pesticides).  In re Gyurik, 201 USPQ 552, 596 F2d 1012 on page 557 states: “In obviousness rejections based on close similarity in chemical structure, the prima facie case of obviousness, rises from the expectation that compounds similar in structure will have similar properties.”  In this case, it is expected that compounds differing only by one methyl group, would have similar chemical, physical and biochemical properties.

Instant compounds Ia and Ib are enantiomers.  Winter teaches racemic mixtures (i.e. 1:1 mixtures of each enantiomer), as such, it will be obvious to expect that racemic mixtures of compound B (see above) wherein the t-butyl group was substituted with the iso-propyl group will have the same or similar properties.

With regard to the amount of compounds of formula (Ia) and (Ib) in the range from about 0.0001 to 40 wt.% relative to the total weight of the fragrance preparation, the cited art do not specifically disclose the claimed amounts for use in fragrance preparations.  However, Winter teaches typical concentrations from about 4 to 10% by weight, or even 20% or more by weight of the compound with respect to the weight of the composition in which it is incorporated can be used (col 3, lines 18-21).  At the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of compounds which impart odor notes of lily of the valley type suggested by Winter as a starting point for optimizing the fragrance preparation with compounds which impart odor notes of lily of the valley type rendered obvious by the cited art, resulting in the practice of the composition of claim 7 with a reasonable expectation of success.

In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c)”.   
The prior art (Winter and Skouroumounis) render obvious the racemic mixture of compounds Ia and Ib (i.e. compound I, see above rejection).  The prior art also teaches that very similar compounds imparts odor notes of the lily of the valley and within ranges that are the An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c)”.   
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the amounts of compound of formula Ia is not the same or similar to the ones claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the amounts of the formula Ia used in the claimed composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
All this would result in the fragrance preparation of claims 7 and 9 with a reasonable expectation of success.


Claim 8 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winter (US 6,376,458 B1, cited in a previous Office Action) in view of Skouroumounis et al (Helvetica Chimica Acta, 1996; 79:1095-1109, cited in a previous Office Action) as applied to claim 7 above, and further in view of Krause et al (WO 2011/029743 A1, published March 17, 2011, cited in a previous Office Action).
As discussed above, the combination of Winter and Skouroumounis render obvious a fragrance preparation comprising a compound of instantly claimed formula (I), Compound A.  Winter teaches the disclosed compounds can be used alone as well as mixed with other perfuming ingredients (column 2, lines 59-61) and a person skilled in the art having a general knowledge, is able to choose them according to the nature of the product that has to be perfumed and the olfactory effect sought (column2, lines 64-67).  The cited art do not teach a composition further comprising an additional fragrance with an odor note of lily of the valley.
However, Krause et al teach lily of the valley-type fragrance compositions comprising 2,5,7,7-tetramethyloctanal and 2-isobutyl-4-methyl-tetrahydo-2H-pyran-4-ol (title and abstract).  Krause et al teach lily of the valley- or muguet-type fragrances are widely used and accepted in a large variety of consumer products such as for example detergents of all kind, washing soaps and hygiene and cosmetic products of all kinds and blends or mixtures of those lily of the valley- or muguet-type fragrance compositions often contain the synthetic compound 2-methyl-3-(4-tert.-butylphenyl)propanal of formula (I):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Thus, it would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to produce a fragrance preparation comprising a compound of instantly claimed formula (I) taught by the combination of Winter and Skouroumounis  to further comprise the compounds taught by Krause.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable substitutions and to impart better lily of the valley note odor effects than the commercially available Lysmeral®/Lilial® which is known to have allergenic and toxicologic potential.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been 
Secondly, the strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  In the instant case, the prior art provides example where combinations of compounds with lily of the valley fragrance characteristics can have synergistic effects in combination to reduce the amount of the individual components necessary to produce a desirable lily of the valley fragrance.  Accordingly, the skilled artisan would expect a superior beneficial result from a combination of Compound A and 2,5,7,7-tetramethyloctanal or 2-isobutyl-4-methyl-tetrahydo-2H-pyran-4-ol, given that 2,5,7,7-tetramethyloctanal or 2-isobutyl-4-methyl-tetrahydo-2H-pyran-4-ol are taught in combination with additional fragrance compounds to produce intense and harmonious lily of the valley note indistinguishable from the fragrance characteristics of pure Lysmeral®.  
Thus resulting in the practice of claim 8 with a reasonable expectation of success.

(2) Response to Argument
The Examiner notes the affirmation by the Patent Trial and Appeal Board of the rejection set forth on the record as of 07/06/2020. Applicant is reminded that the Decision is the Law of the Case (MPEP 706.07(h)(XI)(A): In addition to the res judicata effect of a Board decision in an application (see MPEP § 706.03(w)), a Board decision in an application is the "law of the case" and is thus controlling in that application and any subsequent, related application). The Examiner construes this to be the case for the rejection basis relied on in the rejection reviewed by PTAB, as it applies to the instant claim set.

Appellant argues:
The alleged shortcomings in proof of unexpected benefits that were identified by the board in the prior appeal decision have been satisfied.  Appellant has submitted sufficient evidence for the Office to objectively evaluate the assertion of unexpected benefits to overcome the obviousness rejection.  The September 20, 2021 Declaration of Bernd Hölscher provides all the raw data on which the allegation of significant unexpected benefits was based; explains how the data was collected and analyzed; and confirms that as an expert in his field the results clearly demonstrate that the compounds of the invention provide significantly superior performance and exhibit unpredictably better results when compared to the prior art.  Declarant further confirmed that due to the sample size, manner of data collection and practice in the field, no additional insights would be gained with a statistical analysis of the raw data.  There is no instrument that measures a scent and assigns it a numerical value of relative pleasantness.  This art relies on trained scent evaluators.  The Examiner has not established that 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner notes that the instant Appeal Brief was filed July 9, 2021, which is before the date of the Declaration referenced in the arguments.  A Declaration was filed in response to the previous Board Decision on September 8, 2020.  Thus, the reference to the declaration in the Appeal Brief is construed as being directed to the Declaration of Bernd Hölscher under 37 CFR 1.132 filed September 8, 2020.
MPEP 716.02 states:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In the instant case, as set forth above, Winter teaches 3-(4-Tert-butyl-1-cyclohexen-1-yl)propanal (herein referred to as Compound B):
Compound B

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

st paragraph).  

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Thus, the prior art teach structurally similar compounds have the property of having lily-of-the-valley tonality.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). The skilled artisan would have a reasonable expectation that compounds structurally similar compounds, such as compounds differing only by one methyl group, would have similar chemical, physical and biochemical properties.  As shown by Applicant, the claimed compounds possess a lily-of-the-valley tonality as expected.  The Examiner acknowledges that the instantly claimed compounds appear to be rated as possessing a stronger lily-of-the-valley scent.  This appears to be a difference of degree and not an unexpected property.


The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  In the instant case, applicant has not provided sufficient objective evidence that the difference in the results described is of both statistical and practical significance.  Arguments that the raw data of Annex I provides greater insight than any statistical analysis is insufficient to establish the differences are indeed of statistical significance.  As set forth previously on the record, statistical analysis of odor scents was known in the art at the time of filing. Thomas-Danguin et al (29th Annual Meeting of the Association for Chemoreception Sciences, 2007, cited in a Previous Office Action), cited for evidentiary purposes, provides experimental data of odor stimulus providing statistical analysis of panelist including testing of lily of the valley odor (Experiment 2). Thus, at the time of the invention, methods of statistical analysis of data for odor perception including lily of the valley scents were well known in the art. In the instant case, the claimed compounds would have been expected to possess lily of the valley tonality in view of the cited prior art. The data provided supports that the instantly claimed compounds possess lily of the valley tonality. 
The Examiner acknowledges that the Declaration establishes that the data in the declarations utilizes a rating scale of 0-40 in increments of 5.  As noted in the decision by the PTAB, with regards to scale, Applicant’s Specification evaluates intensity on a scale “from 1=odorless to 9=very strong (specification page 85), which contrasts with the highest number 
	Moreover, MPEP 716.02(d) states:
	Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, as described in the Appeal Brief, the scents were evaluated by impregnating cotton balls with 5 g of a 10 wt% solution.  The claims are directed to a fragrance comprising compounds of formula (Ia) and (Ib) in the range from 0.0001 to 40 wt.%.  A single amount of the fragrance is insufficient to support the alleged unexpectedly improved results for the entire claimed range.


	

Appellant argues:
Applicant has submitted uncontested Declaration evidence by an expert with 40+ years in the art to establish that the results of the chemical substitutions necessary to modify the prior art compound and arrive at the claimed compound are unpredictable. The evidence included publications confirming the unpredictability of any link between structure and scent. For example, Applicant cited an article titled "The Unpredictability of Odor," which explained the lack of any correlation between structure and odor. The evidence identified several compounds where the same modification at issue herein did not lead to the same result. Some similarly structured compounds had different scents and some differently structured compounds had similar scents. This evidence remains unchallenged.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As noted in the previous PTAB decision, while Sell provides evidence that a skilled artisan could not predict with absolute certainty whether the isopropyl for tert-butyl substitution of Winter’s Compound B posited by the Examiner would result in a useful fragrance compound, absolute predictability is not the standard for showing obviousness. See Kubin, 561 F.3d at 1360. To the contrary, as seen above, both Skouroumounis and Sell teach that making the substitution posited by the Examiner in compounds similar to Winter’s Compound B results in useful fragrances. Although the result was not absolutely predictable, a skilled artisan had a reasonable expectation of success in making the posited isopropyl for tert-butyl substitution of Winter’s Compound B, which is all that is required to show obviousness. 
Appellant argues:
The examiner has not cited any evidence of, e.g., what types of confidence intervals or standard deviations of the evidence would or would not have been deemed acceptable in the art at issue.  Applicant respectfully submits that the experimental data, collected in accordance with accepted practices in the field, clearly demonstrates the superior unexpected benefits of the claimed compound, in comparison to the compounds of the prior art.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that the burden is on the Appellant to establish that results are unexpected and significant.  As noted in MPEP 716.02(b):  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  As set forth previously on the record, statistical analysis of odor scents was known in the art at the time of filing. Thomas-Danguin et al (29th Annual Meeting of the Association for Chemoreception Sciences, 2007, cited in a Previous Office Action), cited for evidentiary purposes, provides experimental data of odor stimulus providing statistical analysis of panelist including testing of lily of the valley odor (Experiment 2). Thus, at the time of the invention, methods of statistical analysis of data for odor perception including lily of the valley scents were well known in the art.  Thus, burden is on Appellant to provide experimental data that establishes that results are unexpected and of both statistical and practical significance.

Appellant agues:
There was a long felt need to develop new compounds with a floral, lily-of-the-valley fragrance.  Compounds with floral scent are an indispensable component in the perfume industry as well as in the production of cosmetics, body care products and washing and cleaning products.  An especially valuable class of these floral fragrances are compounds with an odor note of lily of the valley. As explained in the specification, 3-(4-tert-Butylphenyl)-2-methylpropanal, also called Lilial is a synthetic fragrance. It was, for years, one of the most important industrially used fragrances for floral fragrance compositions, especially those with an odor note of lily of the valley. It was used in large quantities in the cosmetics and soap industry. However, testing revealed that 3-(4-tert-butylphenyl)-2-methylpropanal could be reprotoxic. In addition, it was found that this compound is possibly an allergen and might cause contact dermatitis in sensitive persons.  Despite the immense number of fragrances already available in the perfume industry, there remained a long felt need for new fragrances, particularly with floral lily-of-the-valley scent notes.  In addition to their olfactory properties, it has been important that the new fragrances also possess positive secondary properties. For example, these properties include (i) greater stability in particular conditions of use, (ii) greater substantivity and/or diffusivity or (iii) better adherence, or which, (iv) through synergy effects with other fragrances, lead to better sensory profiles. Fragrances that are characterized by the aforementioned positive secondary properties allow for increased efficiency in the production of fragrance preparations and perfumed products. For example, by using fragrances with a better sensory profile, higher substantivity and/or better adherence, the number and the amounts of fragrances used in corresponding formulations can be optimized and/or minimized, 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.04 states:
Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) ("Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the . . . art for a solution to a problem of dubious existence or failure of others Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) (Although at one time there was a long-felt need for a "do-it-yourself" window shade material which was adjustable without the use of tools, a prior art product fulfilled the need by using a scored plastic material which could be torn. "[O]nce another supplied the key element, there was no long-felt need or, indeed, a problem to be solved".) Third, the invention must in fact satisfy the long-felt need. In re Cavanagh, 436 F.2d 491, 168 USPQ 466 (CCPA 1971).
In the instant case, the Appellant has not provided evidence that of unsuccessful attempts of producing compounds comprising lily-of-the-valley tonality.  The cited art teach structurally similar compounds which all possess lily-of-the-valley tonality.  Moreover, Appellant has not provided evidence that the instantly claimed compounds possess non-toxic, non-allergenic properties, have greater stability in particular conditions of use, (ii) greater substantivity and/or diffusivity or (iii) better adherence, or which, (iv) through synergy effects with other fragrances. 


Appellant argues:
The Examiner considers the rejection to be reasonable, because it would be “obvious to try” the similarly structured compounds. However, MPEP 2143(1)(E) states that an “obvious to try” rejection requires predictability and a reasonable expectation of success: “’Obvious to try’ ~ choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.” However, the evidence of record indicates that the number of potential solutions is extremely large, the field is unpredictable and there is no reasonable expectation of success. Here, the expectation of success was too low on which to base an obvious to try argument. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Obviousness does not require absolute predictability.  MPEP 2143.02 states: 
Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Obviousness does not require absolute predictability.  It is clear from the teachings of Winter that the disclosed compounds have the utility of imparting odor of notes of lily of the valley type in a perfuming composition or a perfumed product.  Moreover, Winter clearly contemplates modifying compounds to form structurally similar compounds for producing compounds having the utility of imparting odor of notes of lily of the valley type in a perfuming composition or a perfumed product.  As set forth above, it would have been obvious to 1) select 
As noted in the previous PTAB decision on 07/06/2020, while Sell provides evidence that a skilled artisan could not predict with absolute certainty whether the isopropyl for tert-butyl substitution of Winter’s Compound B posited by the Examiner would result in a useful fragrance compound, absolute predictability is not the standard for showing obviousness. See Kubin, 561 F.3d at 1360. To the contrary, as seen above, both Skouroumounis and Sell teach that making the substitution posited by the Examiner in compounds similar to Winter’s Compound B results in useful fragrances. Although the result was not absolutely predictable, a skilled artisan had a reasonable expectation of success in making the posited isopropyl for tert-butyl substitution of Winter’s Compound B, which is all that is required to show obviousness. 


Appellant argues:
The specification explains that the perception by humans of the fragrance given off by a particular compound is highly unpredictable.  As explained in the specification, “the mechanisms of motor perception are not adequately known.”  Furthermore, “the relationships between special odor perception on the one hand and the chemical structure of the associated fragrance [compound] on the other hand have not been investigated sufficiently.”  Finally, it is well known in the fragrance industry that “even slight changes in the structural makeup of a known fragrance often bring about large changes in the sensory properties and impair compatibility for the human body.”  Applicant supplemented the record with the Declaration of Bernd Holscher, who has 40 years in the fragrance field, and 40 patents to his name. Therefore, the search for new fragrance compounds can present a daunting task.  The first Declaration of inventor Bernd Holscher represents unrebutted evidence that fragrance molecule development is an unpredictable field, where making molecular substitutions to achieve a desired scent does not carry a high likelihood of success. Accordingly, Appx. 1 explains why it would not be obvious to change the tert-butyl moiety of Winter ‘458 Compound B to an isopropyl moiety with a reasonable expectation that the resulting compound would have the desired lily-of-the-valley scent.  The Examiner contends that substituting Skouroumounis’ tert-butyl moiety (see below) for an isopropyl moiety would lead to predictable effects on the scent properties of the compounds. This assertion is contradicted by the only evidence in the record, as discussed below' with reference to the following three compounds.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

First, it is noted that the claims require a cyclohexene group, not a phenyl group.
However, based on one example selected with hindsight, the Examiner alleges that the ordinary fragrance formulator would predict that everything else being equal, molecules with phenyl groups have the same scent as molecules in which the phenyl group is replaced with a cyclohexene group. To support her position, the Examiner asserts that Skouroumounis compound 3 (above) is identical to Winter ‘458 compound B, after the phenyl group is replaced by a cyclohexene group and that both allegedly have a lily-of-the-valley scent. However, this single example does not prove the Examiner’s premise.  Molecules that are identical, but for the replacement of a cyclohexene group with a phenyl group may or may not have similar scents. The result is unpredictable and fragrance formulators know that the results of such a replacement are not predictable.  In contrast to the Examiner’s speculation, the fragrance formulator of ordinary skill would not have been able to predict the effects of replacing a tert-butyl moiety with an isopropyl moiety or replacing a phenyl moiety with a cyclohexene moiety with reasonable certainty.  They would understand that there are unpredictable instances where such replacements eliminate the lily of the valley fragrance and/or have a significant effect on the fragrance characteristics of a molecule.  Sometimes, molecules with similar structures have similar fragrance notes and sometimes they have different fragrance notes. Molecules with very different structures sometimes have similar fragrance notes and 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Obviousness does not require absolute predictability.  MPEP 2143.02 states: 
Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Obviousness does not require absolute predictability.  
In the instant case, as set forth above, Winter and Skouroumounis teach structurally similar compounds:
Compound B

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

possess Lily-of-the-valley tonality.  As set forth above, it would have been obvious to 1) select compound B as a lead compound, motivated by the fact that this compound is exemplified as a In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
Moreover, Levorse (US 7,834,219, cited by Appellant in a previous response) further supports that structurally similar compounds to that of Compound B taught by Winter possess lily-of-the-valley tonality.  In a review of the disclosure of US 7,834,219, Levorse teaches compound of Formula V 
    PNG
    media_image8.png
    89
    272
    media_image8.png
    Greyscale
.  Levorse further teaches when used in a fragrance formulation, the compounds of the present invention provide unexpected strong, floral, muguet, and green characteristics and make the fragrance st paragraph).  Thus, Levorse further supports that structurally similar compounds to that of Compound B taught by Winter possess lily-of-the-valley tonality.


Appellant argues:
The first Hölscher Declaration attaches, Sell reference. Sell explains that two scent molecules with very similar structures can “have very different organoleptic properties:” Sell discloses 2 structurally similar compound wherein one has ruinous character while the other is odorless.  Sell also describes 3 structurally similar compound wherein one has a lily-of-the-valley scent, one smells like cinnamon, and the third compound smells like cumin.  In this example, which is described in the art of record, the change of t-Butyl to i-propyl eliminated the lily-of-the-valley scent note, directly contradicting the Examiner’ s premise.  Appx. 1 provides additional evidence that the change from the tert-butyl moiety to the isopropyl moiety would reasonably be expected to have a significant effect on the odor characteristics of the module. For example, the table in col. 4 of US. Pat. No. 5,552,379 (Winter 379), the U.S. equivalent of the EP reference cited in Winter “458, col. 1, shows that when the first compound at line 15 (corresponding to Skouroumounis compound 3} was modified to change the tert-butyl moiety to the isopropyl moiety (fourth compound at line 25), the odor changed from “very strong, floral, lily of the valley” to “floral, sweet, green, fruity.”  Winter ‘379 also shows that the change from the t-butyl moiety to the i-propyl moiety can add notes of cucumber and melon.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner does not argue that modifications would not result in some changes in properties of the compounds.  In fact, MPEP 716.02 states: Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In the instant case, as set forth above, the prior art renders obvious the compounds of the instant claims.  One of ordinary skill in the art would expect that the compounds rendered obvious by the prior art would possess lily-of-the-valley tonality.  "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  See MPEP 2144.09.
Obviousness does not require absolute predictability.  MPEP 2143.02 states: 
Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Obviousness does not require absolute predictability.  

Compound B

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

possess Lily-of-the-valley tonality.  As set forth above, it would have been obvious to 1) select compound B as a lead compound, motivated by the fact that this compound is exemplified as a preferred compound for use as a perfuming ingredient for the preparation of perfuming compositions, to which it imparts odor notes of the lily of the valley type and the fact that its odor is more floral, more white flower than that of Lilial®; and it is also more powerful than Lilial®.  It would further have been obvious to 2a) substitute the tert-butyl substituent for an isopropyl substituent and to utilize the modified compound in a fragrance preparation.   The motivation to substitute the tert-butyl substituent would have been the establishment by Skouroumounis that either an isopropyl or a tert-butyl moiety is suitable in producing compounds that impart an odor note of lily of the valley.  The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would impart an odor note of lily of the valley).   Taken In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
Moreover, Levorse (US 7,834,219, cited by Appellant in a previous response) further supports that structurally similar compounds to that of Compound B taught by Winter possess lily-of-the-valley tonality.  In a review of the disclosure of US 7,834,219, Levorse teaches compound of Formula V 
    PNG
    media_image8.png
    89
    272
    media_image8.png
    Greyscale
.  Levorse further teaches when used in a fragrance formulation, the compounds of the present invention provide unexpected strong, floral, muguet, and green characteristics and make the fragrance formulation more desirable and noticeable (col 5, lines 60-63).  As set forth above, Skouroumounis teaches muguet is lily-of-the-valley (‘muguet’) tonality (page 1095, 1st paragraph).  Thus, Levorse further supports that structurally similar compounds to that of Compound B taught by Winter possess lily-of-the-valley tonality.
Furthermore, as noted in the previous PTAB decision on 07/06/2020, while Sell provides evidence that a skilled artisan could not predict with absolute certainty whether the isopropyl for tert-butyl substitution of Winter’s Compound B posited by the Examiner would result in a useful fragrance compound, absolute predictability is not the standard for showing obviousness. See Kubin, 561 F.3d at 1360. To the contrary, as seen above, both Skouroumounis and Sell teach that making the substitution posited by the Examiner in compounds similar to 


Appellant argues:
The Examiner is also incorrect that one of ordinary skill in the art would assume that changes to the phenyl group of one molecule would be predictive of changes to a cyclohexene group of a second molecule with respect to the effect on the lily-of-the-valley fragrance characteristics of that molecule.  Therefore, those of ordinary skill in the art “would not likely rely on the modifications to Skouroumounis scent molecules as suggesting predictable modifications that could be made to Winter ‘458’s molecules.  Based on the Examiner’s premise, if the phenyl group of Compound 1 were changed to a cyclohexene group, as in the Compound H, the scent should be lily of the valley. Under the Examiner’s premise, the addition of the methyl group to compounds (la) and (Ib) of the claims should also maintain the lily of the valley scent. However, neither prediction is accurate.  Compound H does not exhibit any odor note of lily of the valley. Rather, this molecule has the scent of a typical aldehyde. Thus, contrary to the Examiner's assertion, there is no basis to predict that modifications to a phenyl containing molecule will have the same effects as the same modifications to a cyclohexene containing molecule.   As demonstrated in Appx. 1, the change from a phenyl group to a cyclohexene group often has a significant effect on the fragrance of a molecule.  Absent the 

Examiner’s response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that in a review of the teachings of Skouroumounis, disclosure of the data table provided in the response to arguments was not identified.   In fact, in a review of the teachings of Skouroumounis, disclosure of any properties of compounds 15b, 17b, or 18b other than C-NMR data was not identified.   Thus, the data provided appear to be attorney In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See MPEP 716.01(c). Moreover, one of ordinary skill in the art cannot assume that these compounds do not possess lily of the valley effect from the disclosure of Skouroumounis based on the fact that Skouroumounis is absent any teaching of the properties of these compounds.
MPEP 2123 states:  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In the instant case, Skouroumounis does not explicitly criticize, discredit, or otherwise discourage the use of isopropyl substituents.  Skouroumounis discloses compounds comprising isopropyl substituents but does not discuss the properties of these compounds.  One of ordinary skill in the art cannot assume that these compounds do not possess lily of the valley effect from the disclosure of Skouroumounis based on the fact that Skouroumounis is absent st paragraph).  

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

A comparison of Compound 3 and Compound A demonstrate that compounds with either a phenyl ring or a cyclohexen-1-yl ring produce compounds with an odor note of lily of the valley.  A comparison of Compounds 1 and 2, demonstrate that compounds with either an isopropyl or a tert-butyl substituent on the ring moiety produce compounds with an odor note of lily of the valley.   Skouroumounis et al establish that compounds structurally similar to Compounds A, B, and 1-3 comprising either an isopropyl or tert-butyl at the para position on the ring produce compounds with lily of the valley characteristics.  


Appellant argues:
The Examiner herein has not submitted any evidence to contradict the evidence submitted by Applicant herein. Therefore, the examiner must be assumed to be making her findings of fact that reject the only evidence in the record, based on her unidentified, acquired personal knowledge. Such fact-finding is entirely improper. Appx 1 establishes that the results 

Examiner’s response:
The above argument has been carefully considered and has not been found persuasive.
Obviousness does not require absolute predictability.  MPEP 2143.02 states: 
In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Obviousness does not require absolute predictability.  
In the instant case, as set forth above, Winter and Skouroumounis teach structurally similar compounds:
Compound B

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

possess Lily-of-the-valley tonality.  As set forth above, it would have been obvious to 1) select compound B as a lead compound, motivated by the fact that this compound is exemplified as a preferred compound for use as a perfuming ingredient for the preparation of perfuming compositions, to which it imparts odor notes of the lily of the valley type and the fact that its odor is more floral, more white flower than that of Lilial®; and it is also more powerful than Lilial®.  It would further have been obvious to 2a) substitute the tert-butyl substituent for an isopropyl substituent and to utilize the modified compound in a fragrance preparation.   The motivation to substitute the tert-butyl substituent would have been the establishment by In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
Moreover, Levorse (US 7,834,219, cited by Appellant) further supports that structurally similar compounds to that of Compound B taught by Winter possess lily-of-the-valley tonality.  In a review of the disclosure of US 7,834,219, Levorse teaches compound of Formula V 
    PNG
    media_image8.png
    89
    272
    media_image8.png
    Greyscale
.  Levorse further teaches when used in a fragrance formulation, the compounds of the present invention provide unexpected strong, floral, muguet, and green characteristics and make the fragrance formulation more desirable and noticeable (col 5, lines 60-63).  As set forth above, Skouroumounis teaches muguet is lily-of-the-valley (‘muguet’) tonality (page 1095, 1st paragraph).  Thus, Levorse further supports that structurally similar compounds to that of Compound B taught by Winter possess lily-of-the-valley tonality.
Furthermore, as noted in the previous PTAB decision, while Sell provides evidence that a skilled artisan could not predict with absolute certainty whether the isopropyl for tert-butyl Kubin, 561 F.3d at 1360. To the contrary, as seen above, both Skouroumounis and Sell teach that making the substitution posited by the Examiner in compounds similar to Winter’s Compound B results in useful fragrances. Although the result was not absolutely predictable, a skilled artisan had a reasonable expectation of success in making the posited isopropyl for tert-butyl substitution of Winter’s Compound B, which is all that is required to show obviousness. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RR/Examiner, Art Unit 1628                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628  
                                                                                                                                                                                                      /BRANDON J FETTEROLF/       Supervisory Patent Examiner, Art Unit 1622                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.